Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Drawing Objections
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 8A-8C are not suitable for reproduction in a published patent document.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings.  The corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The requirement for corrected drawings will not be held in abeyance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Nicolas Brentlinger on 17 February 2022 and in an email and voicemail on 25 February 2022.
The application has been amended as follows: 
Amend the Specification as follows:
[0016] An eleventh aspect comprises the device of the tenth aspect, wherein, when pressure is applied to the pressing pad of the actuator, the intersection of the planar contact surface and the angled surface is opposite the second end of the contoured portion.

[0044] According to embodiments, there is a distance present between the annular opening 135 in the first endface 130 and the second end 412 of the contoured portion 410. This distance is measured from the inner most portion of the annular opening 135 (i.e., the portion of the annular opening 135 furthest into the cavity 400 in the z-direction) and the second end 412 of the contoured portion 410. This distance is shown as D in FIG. 4.

[0045] According to embodiments, the distance D present between the annular opening 135 in the first endface 130 and the second end 412 of the contoured portion 410 is measured in relation to the diameter of the annular opening 135 in the first endface 130 of the device for dispensing a material 100. In embodiments, the distance D present between the annular opening 135 in the first endface 130 and the second end 412 of the contoured portion 410 is from 55% to 75% of the diameter of the annular opening 135 in the first endface 130 of the device for dispensing a material 100, such as from 57% to 75% of the diameter of the annular opening 135 in the first endface 130 of the device for dispensing a material 100, from 60% to 75% of the diameter of the annular opening 135 in the first endface 130 of the device for dispensing a material 100, from 62% to 75% of the diameter of the annular opening 135 in the first endface 130 of the device for dispensing a material 100, from 65% to 75% of the diameter of the annular opening 135 in the first endface 130 of the device for dispensing a material 100, from 67% to 75% of the diameter of the annular opening 135 in the first endface 130 of the device for dispensing a material 100, from 70% to 75% of the diameter of the annular opening 135 in the first endface 130 of the device for dispensing a material 100, or from 72% to 75% of the diameter of the annular opening 135 in the first endface 130 of the device for dispensing a material 100. In embodiments, the distance D present between the annular opening 135 in the first endface 130 and the second end 412 of the contoured portion 410 is from 55% to 72% of the diameter of the annular opening 135 in the first endface 130 of the device for dispensing a material 100, such as from 55% to 70% of the diameter of the annular opening 135 in the first endface 130 of the device for dispensing a material 100, from 55% to 67% of the diameter of the annular opening 135 in the first endface 130 of the device for dispensing a portion 410 is from 57% to 72% of the diameter of the annular opening 135 in the first endface 130 of the device for dispensing a material 100, such as from 60% to 70% of the diameter of the annular opening 135 in the first endface 130 of the device for dispensing a material 100, or from 62% to 67% of the diameter of the annular opening 135 in the first endface 130 of the device for dispensing a material 100.

[0046] In embodiments, the distance D present between the annular opening 135 in the first endface 130 and the second end 412 of the contoured portion 410 is from 0.310 inches to 0.380 inches, such as from 0.320 inches to 0.380 inches, from 0.330 inches to 0.380 inches, from 0.340 inches to 0.380 inches, from 0.350 inches to 0.380 inches, from 0.360 inches to 0.380 inches, or from 0.370 inches to 0.380 inches. In embodiments, the distance D present between the annular opening 135 in the first endface 130 and the second end 412 of the contoured portion 410 is from 0.310 inches to 0.370 inches, such as from 0.310 inches to 0.360 inches, from 0.310 inches to 0.350 inches, from
0.310 inches to 0.340 inches, from 0.310 inches to 0.330 inches, or from 0.310 inches to 0.320 inches. In embodiments, the distance D present between the annular opening 135 in the first endface 130 and the second end 412 of the contoured portion 410 is from 0.320 inches to 0.370 inches, such as from 0.330 inches to 0.360 inches, or from 0.340 inches to 0.350 inches.

[0047] According to embodiments, and as shown in FIG. 4, there is a predetermined relationship between the orifice 115 in the first surface 110 and the contoured portion 410. For instance, in portion 410. This relationship between the orifice 115 in the first surface 110 and the contoured portion 410 allows the actuator (shown in FIG. 5 and FIG. 6) to be positioned in the correct position relative to the contoured portion 410. Namely, because a portion of the pressing pad 151 (shown in FIG. 1 and FIG. 5) extends through the orifice 115 in the first surface 110 the device for dispensing a material 100, the positioning of the orifice 115 will, in part, dictate the positioning of the actuator within the device for dispensing a material 100.
[0054] With reference now to FIG. 9, the device for dispensing a material 100 will be described with the actuator in its initial position 150a (i.e., when no pressure is applied to the pressing pad 151a) and when pressure P has been applied to the pressing pad 151b and the actuator 150b is positioned within the cavity 400 of the device for dispensing a material 100. As shown in FIG. 9, when no pressure is applied to the pressing pad 151a of the actuator 150a, at least a portion of the pressing pad 151a extends through the orifice 115 in the first surface 110 of the device for dispensing a material 100 and is readily available for a user to apply pressure to the pressing pad 151a. In this position, there is a maximum distance between the planar contact surface 155 of the actuator 150a and the contoured portion 410 of the second surface 120 of the device for dispensing a material 100. In this position, the cavity 400 is approximately the size of a tube of material to be dispensed when the tube of material to be dispensed is full. When a user applies pressure P to the pressing pad 151a, the actuator 150a moves into the cavity 400 in the direction of arrow a and will be situated at the positioned indicated by actuator 150b and pressing pad 151b as shown in FIG. 9. In this position, if a tube of material to be dispensed were present in the cavity 400 of the device for dispensing a material 100, the tube of material to be depressed will be essentially evacuated of material, such as a viscous liquid or gel, including an adhesive. In this position, the is a minimum distance between the planar contact surface 155 of the actuator 150b and the contoured portion 410 of the second surface 120 of the device for dispensing a material 100.

[0063] According to embodiments, the distance D present between the annular opening 135 in the first endface 130 and the second end 412 of the contoured portion 410 is measured in relation to the diameter of the shoulder 712 of the tube 710. In embodiments, the distance D present between the annular opening 135 in the first endface 130 and the second end 412 of the contoured portion 410 is from 55% to 75% of the diameter of the shoulder 712 of the tube 710, such as from 57% to 75% of the diameter of the shoulder 712 of the tube 710, from 60% to 75% of the diameter of the shoulder 712 of the tube 710, from 62% to 75% of the diameter of the shoulder 712 of the tube 710, from 65% to 75% of the diameter of the shoulder 712 of the tube 710, from 67% to 75% of the diameter of the shoulder 712 of the tube 710, from 70% to 75% of the diameter of the shoulder 712 of the tube 710, or from 72% to 75% of the diameter of the shoulder 712 of the tube 710. In embodiments, the distance D present between the annular opening 135 in the first endface 130 and the second end 412 of the contoured portion 410 is from 55% to 72% of the diameter of the shoulder 712 of the tube 710, such as from 55% to 70% of the diameter of the shoulder 712 of the tube 710, from 55% to 67% of the diameter of the shoulder 712 of the tube 710, from 55% to 65% of the diameter of the shoulder 712 of the tube 710, from 55% to 62% of the diameter of the shoulder 712 of the tube 710, from 55% to 60% of the diameter of the shoulder 712 of the tube 710, or from 55% to 57% of the diameter of the shoulder 712 of the tube 710. In embodiments, the distance D present between the annular opening 135 in the first endface 130 and the second end 412 of the contoured portion 410 is from 57% to 72% of the diameter of the shoulder 712 of the tube 710, such as from 60% to 70% of the diameter of the shoulder 712 of the tube 710, or from 62% to 67% of the diameter of the shoulder 712 of the tube 710.
Amend claim 11 as follows:
11.    The device according to claim 10, wherein, when pressure is applied to the pressing pad of the actuator, the intersection of the planar contact surface and the angled surface is
portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous drawing objection regarding reference characters “150” and “151” is withdrawn in light of the 16 December 2021 amendment to the specification.
The Applicant has amended claims 1 and 14 to include “the contoured portion has a convex segment near the first end and a concave segment between the first end and the second end.”  
Although prior art Pool (U.S. Pat. 4,326,647) discloses a contoured portion (35) with a first end and a second end, Pool does not disclose that contoured portion includes a convex segment near the first end and a concave segment between the first end and the second end.  
The closest prior art which discloses a contoured portion with convex and concave segments is considered to be Coleman, et al. (U.S. Pat. 6,669,055); however, Coleman’s contoured portion (16) does not have an inner side of a second surface within a cavity.  Coleman’s portion is separated from the cavity by pressure plates (13).  Therefore, it would not have been obvious to modify Pool as taught by Coleman since ignoring Coleman’s pressure plates would be improper hindsight analysis.
Claims 2-13 depend from claim 1.  Claims 15-20 depend from claim 14.  Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        03/10/2022